              Case 2:18-cr-00422-SMB Document 758 Filed 10/01/19 Page 1 of 2



 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
 1
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 2
 3   903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
 4   Telephone: (949) 369-3700
 4
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 5
 6   wbernstein@bienartkatzman.com
 6   Attorneys for James Larkin
 7
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 8
 9                                    FOR THE DISTRICT OF ARIZONA
 9
10
10
11   United States of America,                       Case No. 2:18-cr-00422-SMB
11
12
12                       Plaintiff,                  NOTICE OF WITHDRAWAL OF
13   vs.                                             SUBPOENA TO CARL FERRER
13
14   Michael Lacey, et al.,
14
15                       Defendants.
15
16
16
17
17           Defendant James Larkin, through his undersigned counsel, hereby notifies the Court
18
18   and all parties that Defendants withdraw the previously issued subpoena for Carl Ferrer to
19
19   appear at October 3, 2019’s evidentiary hearing. Undersigned counsel notified Ferrer’s
20
20   counsel of the same via email earlier today. The withdrawal of Ferrer’s subpoena obviates the
21
21   need for the Court to adjudicate the pending motions at Doc. Nos. 739, 748, 749, 753, and
22
22   756. Excludable delay under 18 U.S.C. § 3161 will not occur as a result of this notice or of an
23
23   order based thereon.
24
24                                              Respectfully submitted,
25
25   DATED: October 1, 2019                     BIENERT | KATZMAN PC
26
26                                              /s/ Whitney Z. Bernstein
27                                              Whitney Z. Bernstein
27                                              Thomas H. Bienert, Jr.
28                                              Attorneys for James Larkin
28

               MOTION TO REMOVE DOCKET 750 FROM THE PUBLIC DOCKET, PLACE IT
                        UNDER SEAL, AND SUBMIT REDACTED VERSION
              Case 2:18-cr-00422-SMB Document 758 Filed 10/01/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE
 1
 2           I certify that on this 1st day of October, 2019, I electronically transmitted a PDF version
 3   of this document to the Clerk of the Court, using the CM/ECF System, for filing and for
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed below.
 4
                                                  /s/ Toni Thomas
 5                                                Toni Thomas
 6
     Anne Michelle Chapman, anne@mscclaw.com
 7   Erin E. McCampbell, emccampbell@lglaw.com
 8   Anthony R. Bisconti, tbisconti@bienertkatzman.com
     Ariel A. Neuman, aan@birdmarella.com
 9
     Bruce S. Feder, bf@federlawpa.com
10   James C. Grant, jimgrant@dwt.com
11   Lee David Stein, lee@mscclaw.com
     Paul J. Cambria, pcambria@lglaw.com
12
     Robert Corn-Revere, bobcornever@dwt.com
13   Ronald Gary London, ronnielondon@dwt.com
14   Janey Henze Cook, janey@henzecookmurphy.com
     John Lewis Littrell, jlittrell@bmkattorneys.com
15
     Seetha Ramachandran, Seetha.Ramachandran@srz.com
16   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
17   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
18
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
19   Michael D. Kimerer, mdk@kimerer.com
20   Rhonda Elaine Neff, rneff@kimerer.com
     David S. Eisenberg, david@deisenbergplc.com
21
     Joy Malby Bertrand, joyous@mailbag.com
22   John Jacob Kucera, john.kucera@usdoj.gov
23   Kevin M. Rapp, Kevin.Rapp@usdoj.com
     Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
24
     Reginald E. Jones, reginald.jones4@usdoj.gov
25   Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
26   Andrew C. Stone, andrew.stone@usdoj.gov
     Nanci Clarence, nclarence@clarencedyer.com
27
     Jonathan Baum, jbaum@clarencedyer.com
28
                                                     2
              MOTION TO REMOVE DOCKET 750 FROM THE PUBLIC DOCKET, PLACE IT
                         UNDER SEAL, AND SUBMIT REDACTED VERSION
